990 F.2d 1377
301 U.S.App.D.C. 107
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Milton Felix MINGO, Appellant.
No. 92-3013.
United States Court of Appeals, District of Columbia Circuit.
March 23, 1993.

Before:  EDWARDS, SENTELLE and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.   See D.C.Cir.Rule 13(i).   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   On consideration thereof, it is


2
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.   Because Mingo fled before trial, remained a fugitive for three years and used an alias when he was finally apprehended, the district court properly increased his sentence two levels for obstruction of justice.   U.S.S.G. § 3C1.1.   Likewise, the district court's refusal to give a two-point reduction for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1 was not clearly erroneous.   See U.S.S.G. § 3E1.1, comment.  (n. 3) ("Conduct resulting in an enhancement under § 3C1.1 ... ordinarily indicates that the defendant has not accepted responsibility for his criminal conduct.");   United States v. Yeo, 936 F.2d 628, 629 (1st Cir.1991) ("Given the appellant's flight, we cannot say that the district court's decision not to award the two-level reduction exceeded its lawful powers.").   Mingo's other arguments are meritless.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b).